Citation Nr: 9911710	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for anxiety and 
depression, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from August 1947 to August 
1951, appealed that decision.


REMAND

As a result of this claim, the veteran was provided a VA 
psychiatric examination in February 1998.  At that time the 
veteran related that he received treatment, including 
medication, for his service-connected disability from a Dr. 
Holemon.  In February 1998 correspondence, R. Eugene Holemon, 
M.D., informed the veteran's representative that he had 
treated the veteran for Major Depression since 1986.  In 
correspondence dated June 1998, Royal J. Eaton, M.D., 
informed the veteran's representative that the veteran has 
depression, and related other non-service connected disorders 
that the veteran has.  

The Board notes that complete treatment records from Dr. 
Holemon and Dr. Eaton have not been obtained, and thus, this 
claim is REMANDED for the following action:

1.  After obtaining any necessary 
authorization and consent, the RO is 
requested to contact R. Eugene Holemon, 
M.D., at Allied Behavioral Consultants, 
Missouri Baptist Diagnostic Center, 3009 
North Ballas Road, Suite 227, St. Louis, 
Missouri, 63131, and acquire photocopies 
of the veteran's complete psychiatric 
records.



2.  After obtaining any necessary 
authorization and consent, the RO is 
requested to contact Royal J. Eaton, 
M.D., at Pulmonary Consultants, 11133 
Dunn Road, Suite 2335, St. Louis, 
Missouri, 63136, and acquire photocopies 
of the veteran's treatment records.

3.  Thereafter, the RO should again rate 
the veteran's anxiety and depression on 
the basis of all the evidence of record.  
If the benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded 
the appropriate opportunity to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.



		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


